Bloodwobth, J.
1. Special grounds 1 and 2 of the motion for a new trial, based on alleged errbrs in admitting evidence, show no reason why a new trial should be granted.
2. For no reason alleged did the court err in admitting the evidence of which complaint is made in the 3d ground of the amendment to the motion for a new trial. The mere fact that the defendant pleaded guilty at a certain time will not, when at a subsequent time he is being tried on a different accusation for a violation of the same statute, prevent the introduction of evidence showing a violation of the same law prior to the date of the plea, unless it be also shown that this evidence related to a time prior to the date of the filing of the first accusation. This ground is incomplete in that it does not give the date when the first accusation was filed.. “He who alleges error must show error.”
3. Special grounds 4, 5, and 7 of the motion all relate to alleged errors in the charge, in which the jurors were instructed that they would be authorized to convict the accused if it had been shown that at any time within two years prior to the filing of the second accusation he violated the law as charged against him in the accusation. It is not shown when the first accusation was filed, or that it was within two years prior to the filing of the second one. The excerpts from the charge are correct presentations of the law, and, as far as the record sliows, none of the evidence related to any transaction prior to the filing of the first accusation; therefore the excerpts from the charge complained of are not shown to be erroneous.
4. Ground 6 is not argued in the brief of counsel for plaintiff in error, and will be treated as abandoned, as there is no general insistence on all the grounds of the motion.
5. There is evidence to support the verdict, which has the approval of the judge who tried the case, and this court will not interfere.

Judgment affirmed.


Broyles, O. J., and Luhe, J., concur.